Citation Nr: 0616717	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the left knee, evaluated as 10 percent disabling prior to 
July 19, 2001.

2.  Entitlement to an increased rating for status-post 
arthroplastic total replacement of the left knee, evaluated 
as 30 percent disabling from September 1, 2002.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In that decision, the RO denied the 
veteran's claim for service connection for a low back 
disability and continued a non-compensable rating for his 
service-connected left knee disability.  In November 2003, 
the Board remanded the veteran's claims to the RO for 
additional development.  During the pendency of the appeal, 
the Appeals Management Center (AMC), in Huntington, West 
Virginia, granted the veteran's claim for service connection 
for low back disability in August 2005.  As such, that issue 
is no longer before the Board.  Subsequently, in January 
2006, the AMC rated the veteran's left knee disability as 10 
percent disabling prior to July 19, 2001, 100 percent 
disabling from July 19, 2001 to August 31, 2002, and 30 
percent disabling from September 1, 2002.  Thus, the issues 
on appeal are as reflected on the title page and the case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to July 19, 2001, the veteran's osteoarthritis of 
the left knee was manifested by symptoms of pain, crepitus, 
and mild effusion.  There was no evidence of ankylosis, 
subluxation, instability, laxity, impairment of the tibia or 
fibula, flexion to 60 degrees or less, or extension to 5 
degrees or more.

2.  The veteran underwent total left knee replacement surgery 
on July 19, 2001.

3.  From September 1, 2002, the veteran's left knee 
disability, status-post arthroplastic total knee replacement, 
has been asymptomatic.




CONCLUSIONS OF LAW

1.  Prior to July 19, 2001, the criteria for a rating in 
excess of 10 percent for osteoarthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

2.  From September 1, 2002, the criteria for a rating in 
excess of 30 percent for total left knee replacement have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through May 2004 and September 2005 
notice letters, as well as a supplemental statement of the 
case (SSOC) in January 2006, the AMC notified the veteran of 
the legal criteria governing his claims, the evidence that 
had been considered in connection with his claims, and the 
bases for the denial of his claims.  After each, he was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the May 2004 and September 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the AMC notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The AMC 
also requested that the veteran identify any medical 
providers from whom he wanted the AMC to obtain and consider 
evidence.  Additionally, the notice letters requested the 
veteran to submit medical evidence and any other evidence in 
his possession regarding his disabilities.  Consequently, the 
Board finds that the veteran has been put on notice to submit 
any pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the AMC adjudicated the veteran's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
AMC's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Additionally, while the notice did not refer to 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), this question is not 
before the Board.  Consequently, a remand of the disability 
rating issues is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Kansas 
City, Missouri.  Private treatment records from Barry Rose, 
M.D. and Menorah Medical Center have also been obtained.  
Additionally, in January 2005, the veteran was afforded a VA 
examination in relation to his claims, the report of which is 
of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.  
Furthermore, the veteran was given the opportunity to testify 
at a Board hearing before the undersigned Board member, a 
transcript of which is of record.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Osteoarthritis of the left knee prior to July 19, 2001

Prior to July 19, 2001, the veteran's left knee disability 
was evaluated as 10 percent disabling under Diagnostic Code 
5010 for arthritis due to trauma, substantiated by X-ray 
findings.  See 38 C.F.R. § 4.71a (2005).  Under that code, a 
disability is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5010) (2005).  Criteria for limitation of motion 
of the knee are found under Diagnostic Codes 5260 and 5261.  
Under Diagnostic Code 5260, a zero percent (noncompensable) 
rating is warranted if flexion is limited to 60 degrees; a 10 
percent rating is warranted if flexion is limited to 45 
degrees; a 20 percent rating is warranted if flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5260).  Under Diagnostic Code 5261, a 
noncompensable rating is warranted if extension is limited to 
5 degrees; a 10 percent rating is warranted if extension is 
limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  
Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2005).

A review of the medical evidence prior to July 19, 2001, 
reveals that the veteran was diagnosed with degenerative 
arthritis of the left knee.  The veteran complained of pain 
and weakness in his left knee, as well as functional loss.

Range of motion testing, as reported in outpatient notes from 
the Kansas City VAMC, demonstrates that the veteran did not 
satisfy the criteria for a compensable rating under the 
rating criteria for limitation of motion of the knee.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  In a 
December 1999 note, full range of motion was reported for the 
veteran's left knee.  In September 2000, the veteran had full 
extension.  In that note, flexion was first reported to 125 
degrees, but later during that visit, flexion was to a full 
140 degrees.  A January 2001 outpatient note reflects 
extension to minus 5 degrees.  In that note, flexion was 
first reported to 120 degrees, but later in that visit, 
flexion was reported to 135 degrees during distraction 
testing.  Finally, in a May 2001 note, extension was reported 
to minus 10 degrees, with flexion to 112 degrees.  Based on 
these results, prior to July 19, 2001, the veteran does not 
show either extension limited to 5 degrees or more, or 
flexion limited to 60 degrees or less.  Thus, regarding 
limitation of motion, the medical evidence does not support 
an evaluation in excess of the 10 percent rating for the 
veteran's left knee disability prior to July 19, 2001.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, as noted above, both the 
veteran's limitation of flexion and limitation of extension 
are such that a compensable rating is not warranted for 
either.

Furthermore, regarding the veteran's contention of functional 
loss due to pain and other factors, the Board finds, in this 
case, no more than the current 10 percent rating is 
assignable for the left knee.  In fact, in July 1999 and 
December 1999 VA outpatient notes, two different examiners 
characterized the veteran's pain as sympathetically 
maintained.  While a private examiner, Barry A. Rose, M.D., 
during a July 18, 2001 examination, reported that the veteran 
had mild pain with range of motion testing, there is no 
clinical evidence to which the Board may point to conclude 
that, even with flare-ups of pain during activity, the 
veteran's pain was so disabling as to approximate the level 
of impairment required for assignment of more than the 10 
percent rating for his left knee.

The Board has also considered the applicability of a higher 
rating for the veteran's left knee disability, prior to July 
19, 2001, under other potentially applicable diagnostic 
codes.  However, because ankylosis, recurrent subluxation, 
lateral instability, dislocated cartilage, frequent joint 
effusion, or impairment of the tibia or fibula has not been 
clinically shown, a compensable rating would not be in order 
under Diagnostic Codes 5256, 5257, 5258, or 5262.  See 
38 C.F.R. § 4.71a.

Status-post arthroplastic total replacement 
of the left knee from September 1, 2002

Since September 1, 2002, the veteran's left knee disability 
has been evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a (Diagnostic Code 5055) (2005) for "knee replacement 
(prosthesis)."  Diagnostic Code 5055 provides for a 100 
percent rating for one year following implantation of 
prosthesis.  Thereafter, a 60 percent rating is warranted 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability is to be rated by analogy to Diagnostic 
Codes 5256 (ankylosis of the knee), 5261 (limitation of 
extension of the leg), or 5262 (impairment of the tibia or 
fibula).  The minimum rating for knee replacement is 30 
percent.  38 C.F.R. § 4.71a (Diagnostic Code 5055).

The veteran's left knee disability was rated at 100 percent 
for the period from July 19, 2001 to August 31, 2002, 
following his total left knee replacement surgery.  The issue 
involved on appeal is the proper current rating based on 
residual impairment.

The evidence of record does not demonstrate that the veteran 
suffers from severe painful motion or weakness of the left 
knee to warrant a 60 percent rating.  A January 2005 VA 
examination report noted that the veteran was having no 
problems with his left knee since the total replacement 
surgery and his left knee had no effect on his daily 
activities.  The veteran denied that he experienced pain, 
weakness, stiffness, swelling, redness, instability, giving 
way, locking, fatigability, lack of endurance, flare-ups, or 
the use of assistive devices.

On examination, the examiner found no functional limitations 
of the left knee or any additional limitations on repetitive 
use.  He reported that there was no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, or guarding of movement.  Range of motion 
testing revealed flexion to 120 degrees and full extension.  
X-rays revealed a prosthetic knee implant.  The examiner 
diagnosed the veteran with osteoarthritis of the left knee by 
history, status-post arthroplastic total knee replacement, 
with no functional deficits.

There is no other medical evidence of record since September 
1, 2002, to contradict the findings of the January 2005 VA 
examination report.  Therefore, based upon the most current 
medical evidence, there is no basis to establish a 60 percent 
rating for the residuals of the veteran's total left knee 
replacement.  There is no evidence of severe painful motion 
or weakness as contemplated by the rating criteria.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5055).  In fact, the 
veteran's left knee appears to be asymptomatic based on both 
his subjective statements and the objective evidence of 
record.

An increased rating since September 1, 2002, under the other 
applicable diagnostic codes is also not warranted.  There is 
no evidence of limitation of extension of the veteran's right 
leg to 30 degrees to warrant consideration of a 40 percent 
rating or higher under Diagnostic Code 5261.  See 38 C.F.R. 
§ 4.71a.  The January 2005 VA examination report shows full 
extension of the left leg.  Additionally, the VA examiner 
found no evidence of ankylosis of the left knee.  There is 
also no evidence of nonunion of the left tibia or fibula, 
with loose motion, requiring a brace.  Thus, a 40 percent 
rating or higher is not warranted under Diagnostic Codes 5256 
or 5262.  Id.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 pertaining to functional loss due to pain.  In this 
case, Diagnostic Code 5055 includes the consideration of 
pain, limitation of motion or weakness in the affected 
extremity in rating prosthetic knee joint replacement 
residuals.  In any event, the veteran stated that he had no 
left knee pain at the time of his January 2005 VA 
examination.  As noted above, the examiner also found that 
the left knee was not painful on motion.  


Therefore, the record does not suggest that any left knee 
pain exists, which results in functional impairment beyond 
what is contemplated by the 30 percent rating under 
Diagnostic Code 5055.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that osteoarthritis or total replacement of the knee 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005).  In 
this case, there is no evidence showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disabilities otherwise render impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
issues on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's increased rating 
claims, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a higher rating prior to July 19, 2001, for 
osteoarthritis of the left knee is denied.

Entitlement to an increased rating for status-post 
arthroplastic total replacement of the left knee, evaluated 
as 30 percent disabling from September 1, 2002, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


